(Slip Opinion)              OCTOBER TERM, 2011                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

     PACIFIC OPERATORS OFFSHORE, LLP, ET AL. v. 

                VALLADOLID ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

   No. 10–507.      Argued October 11, 2011—Decided January 11, 2012
Petitioner Pacific Operators Offshore, LLP (Pacific), operates two drill-
  ing platforms on the Outer Continental Shelf (OCS) off the California
  coast and an onshore oil and gas processing facility. Employee Juan
  Valladolid spent 98 percent of his time working on an offshore plat-
  form, but he was killed in an accident while working at the onshore
  facility. His widow, a respondent here, sought benefits under the
  Longshore and Harbor Workers’ Compensation Act (LHWCA), 33
  U. S. C. §901 et seq., pursuant to the Outer Continental Shelf Lands
  Act (OCSLA), which extends LHWCA coverage to injuries “occurring
  as the result of operations conducted on the [OCS]” for the purpose of
  extracting natural resources from the shelf, 43 U. S. C. §1333(b). The
  Administrative Law Judge dismissed her claim, reasoning that
  §1333(b) did not cover Valladolid’s fatal injury because his accident
  occurred on land, not on the OCS. The Labor Department’s Benefits
  Review Board affirmed, but the Ninth Circuit reversed. Rejecting
  tests used by the Third and the Fifth Circuits, the Ninth Circuit con-
  cluded that a claimant seeking benefits under the OCSLA “must es-
  tablish a substantial nexus between the injury and extractive opera-
  tions on the shelf.”
Held: The OCSLA extends coverage to an employee who can establish a
 substantial nexus between his injury and his employer’s extractive
 operations on the OCS. Pp. 3–14.
    (a) The Courts of Appeals have offered competing interpretations of
 §1333(b)’s scope. According to the Third Circuit, because Congress
 intended LHWCA coverage to be expansive, §1333(b) extends to all
 injuries that would not have occurred “but for” operations on the
 OCS. Thus, an employee who worked on a semisubmersible drill rig,
2      PACIFIC OPERATORS OFFSHORE, LLP v. VALLADOLID

                                    Syllabus

    but who died in a car accident on his way to board a helicopter to be
    flown to the rig, was eligible for benefits because he would not have
    been injured but for his traveling to the rig. In contrast, the Fifth
    Circuit has concluded that Congress intended to establish “a bright-
    line geographic boundary,” extending §1333(b) coverage only to em-
    ployees whose injuries or death occurred on an OCS platform or the
    waters above the OCS. Under its “situs-of-injury” test, a welder in-
    jured on land while constructing an offshore oil platform was ineligi-
    ble for §1333(b) benefits. In the decision below, the Ninth Circuit
    held that §1333(b) extends coverage to injured workers who can es-
    tablish a “substantial nexus” between their injury and extractive op-
    erations on the OCS. The Solicitor General offers a fourth interpre-
    tation, which would provide coverage for off-OCS injuries only to
    those employees whose duties contribute to operations on the OCS
    and who perform work on the OCS itself that is substantial in both
    duration and nature. Pp. 3–6.
       (b) Contrary to Pacific’s position, the Fifth Circuit’s “situs-of-injury”
    test is not the best interpretation of §1333(b). Pp. 6–12.
         (1) Nothing in the text of §1333(b) suggests that an injury must
    occur on the OCS. The provision has only two requirements: The ex-
    tractive operations must be “conducted on the [OCS],” and the em-
    ployee’s injury must occur “as the result of” those operations. If, as
    Pacific suggests, the purpose of §1333(b) was to geographically limit
    the scope of OCSLA coverage to injuries that occur on the OCS, Con-
    gress could easily have achieved that goal by omitting from §1333(b)
    the words “as the result of operations conducted.” Moreover, Con-
    gress’ decision to specify situs limitations in other subsections, but
    not in §1333(b), indicates that it did not intend to so limit §1333(b).
    This conclusion is not foreclosed by Herb’s Welding, Inc. v. Gray, 470
    U. S. 414, or Offshore Logistics, Inc. v. Tallentire, 477 U. S. 207, nei-
    ther of which held that §1333(b) coverage was limited to on-OCS in-
    juries. Section 1333(b)’s text also gives no indication that Congress
    intended to exclude OCS workers who are eligible for state benefits
    from LHWCA coverage. To the contrary, the LHWCA scheme incor-
    porated by the OCSLA explicitly anticipates that injured employees
    might be eligible for both state and federal benefits. Pp. 6–10.
         (2) Also unpersuasive is Pacific’s alternative argument that
    §1333(b) imports the LHWCA’s strict situs-of-injury requirement,
    which provides benefits only for injuries occurring “upon the naviga-
    ble waters” of the United States, 33 U. S. C. §903(a). It is unlikely
    that Congress intended to restrict the scope of the OCSLA workers’
    compensation scheme through a nonintuitive and convoluted combi-
    nation of two separate legislative Acts. In addition, under Pacific’s
    alternative theory, LHWCA coverage would not be extended to the
                     Cite as: 565 U. S. ____ (2012)                      3

                                Syllabus

  navigable waters above the shelf. Thus, even employees on a crew
  ship immediately adjacent to an OCS platform who are injured in a
  platform explosion would be excluded from §1333(b) coverage. That
  view cannot be squared with §1333(b)’s language. Pp. 11–12.
        (3) Pacific’s policy concerns also cannot justify an interpretation
  of §1333(b) that is inconsistent with the OCSLA’s text. P. 12.
     (c) Neither the Solicitor General’s status-based inquiry nor the
  Third Circuit’s “but for” test are compatible with §1333(b). The Solic-
  itor General’s inquiry has no basis in the OCSLA’s text, because
  §1333(b)’s “occurring as the result of operations” language plainly
  suggests causation. And when taken to its logical conclusion, the
  Third Circuit’s test, though nominally based on causation, is essen-
  tially a status-based inquiry because it would extend coverage to all
  employees of a business engaged in extracting natural resources from
  the OCS, no matter where those employees work or what they are do-
  ing at the time of injury. Because LHWCA coverage was extended
  only to injuries “occurring as the result of operations conducted on
  the [OCS],” §1333(b)’s focus should be on injuries resulting from
  those “operations.” Pp. 12–14.
     (d) The Ninth Circuit’s “substantial-nexus” test is more faithful to
  §1333(b)’s text. This Court understands that test to require the in-
  jured employee to establish a significant causal link between his in-
  jury and his employer’s on-OCS extractive operations. The test may
  not be the easiest to administer, but Administrative Law Judges and
  courts should be able to determine if an injured employee has estab-
  lished the required significant causal link. Whether an employee in-
  jured while performing an off-OCS task qualifies will depend on the
  circumstances of each case. It was thus proper for the Ninth Circuit
  to remand this case for the Benefits Review Board to apply the “sub-
  stantial-nexus” test. P. 14.
604 F. 3d 1126, affirmed and remanded.

   THOMAS, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, GINSBURG, BREYER, SOTOMAYOR, and KAGAN, JJ.,
joined. SCALIA, J., filed an opinion concurring in part and concurring in
the judgment, in which ALITO, J., joined.
                        Cite as: 565 U. S. ____ (2012)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 10–507
                                   _________________


    PACIFIC OPERATORS OFFSHORE, LLP, ET AL., 

      PETITIONERS v. LUISA L. VALLADOLID 

                     ET AL. 


 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                               [January 11, 2012]


   JUSTICE THOMAS delivered the opinion of the Court.
   The Outer Continental Shelf Lands Act (OCSLA) ex-
tends the federal workers’ compensation scheme estab-
lished in the Longshore and Harbor Workers’ Compensa-
tion Act (LHWCA), 33 U. S. C. §901 et seq., to injuries
“occurring as the result of operations conducted on the
outer Continental Shelf” for the purpose of extracting
natural resources from the shelf. 43 U. S. C. §1333(b).
The United States Court of Appeals for the Ninth Circuit
determined that the OCSLA extends coverage to an em-
ployee who can establish a substantial nexus between his
injury and his employer’s extractive operations on the
Outer Continental Shelf. We affirm.
                               I
  Petitioner Pacific Operators Offshore, LLP (Pacific),
operates two drilling platforms on the Outer Continental
Shelf off the coast of California and an onshore oil and gas
processing facility in Ventura County, California. Pacific
employed Juan Valladolid as a general manual laborer—
known in the trade as a roustabout—in its oil exploration
2   PACIFIC OPERATORS OFFSHORE, LLP v. VALLADOLID

                     Opinion of the Court

and extraction business. Valladolid spent about 98 per-
cent of his time on one of Pacific’s offshore drilling plat-
forms performing maintenance duties, such as picking up
litter, emptying trashcans, washing decks, painting, main-
taining equipment, and helping to load and unload the
platform crane. Valladolid spent the remainder of his
time working at Pacific’s onshore processing facility,
where he also performed maintenance duties, including
painting, sandblasting, pulling weeds, cleaning drain cul-
verts, and operating a forklift.
   While on duty at the onshore facility, Valladolid died in
a forklift accident. His widow, a respondent here, filed a
claim for benefits under the LHWCA pursuant to the
extension of that Act contained within the OCSLA. The
OCSLA provides, in relevant part:
      “With respect to disability or death of an employee
    resulting from any injury occurring as the result of
    operations conducted on the outer Continental Shelf
    for the purpose of exploring for, developing, removing,
    or transporting by pipeline the natural resources, or
    involving rights to the natural resources, of the sub-
    soil and seabed of the outer Continental Shelf, com-
    pensation shall be payable under the provisions of the
    [LHWCA].” 43 U. S. C. §1333(b).
  After a hearing, an Administrative Law Judge (ALJ)
dismissed respondent’s claim. The ALJ reasoned that
Valladolid’s fatal injury was not covered under §1333(b)
because his accident occurred on land, rather than on the
Outer Continental Shelf. On appeal, the United States
Department of Labor’s Benefits Review Board affirmed,
concluding that Congress intended to limit the coverage
provided by the OCSLA to injuries suffered by employees
within the “geographical locale” of the Outer Continental
Shelf. L. V. v. Pacific Operations Offshore, LLP, 42 BRBS
67, 71 (2008) (per curiam).
                 Cite as: 565 U. S. ____ (2012)           3

                     Opinion of the Court

  The Ninth Circuit reversed, holding that §1333(b) nei-
ther contains a “situs-of-injury” requirement, as the Fifth
Circuit has held, nor imposes a “but for” causation re-
quirement, as the Third Circuit has held. See 604 F. 3d
1126, 1130–1140 (2010) (rejecting the holdings of Mills v.
Director, Office of Workers’ Compensation Programs, 877
F. 2d 356 (CA5 1989) (en banc); Curtis v. Schlumberger
Offshore Service, Inc., 849 F. 2d 805 (CA3 1988)). Instead,
the Ninth Circuit concluded that “the claimant must
establish a substantial nexus between the injury and ex-
tractive operations on the shelf” to qualify for workers’
compensation benefits under the OCSLA. 604 F. 3d, at
1139. We granted Pacific’s petition for a writ of certiorari
to resolve this conflict. 562 U. S. ___ (2011).
                             II
  In 1953, Congress enacted the Submerged Lands Act, 67
Stat. 29, 43 U. S. C. §1301 et seq., which extended the
boundaries of Coastal States three geographic miles into
the Atlantic and Pacific Oceans and three marine leagues
into the Gulf of Mexico. At the same time, Congress en-
acted the OCSLA, affirming the Federal Government’s
authority and control over the “outer Continental Shelf,”
defined as the submerged lands subject to the jurisdiction
and control of the United States lying seaward and outside
of the submerged lands within the extended State bound-
aries. 67 Stat. 462, 43 U. S. C. §§1331(a), 1332(1). As
defined by the OCSLA, the Outer Continental Shelf in-
cludes the “submerged lands” beyond the extended state
boundaries, §1331(a), but not the waters above those
submerged lands or artificial islands or installations
attached to the seabed. For simplicity’s sake, we refer to
the entire geographical zone as the “OCS.”
  Section 1333 extends various provisions of state and
federal law to certain aspects of the OCS. For example,
§1333(a)(1) extends the Constitution and federal laws of
4    PACIFIC OPERATORS OFFSHORE, LLP v. VALLADOLID

                      Opinion of the Court

civil and political jurisdiction “to the subsoil and seabed of
the outer Continental Shelf and to all artificial islands,
and all installations and other devices permanently or
temporarily attached to the seabed,” for the purpose of
extracting its natural resources. Section 1333(a)(2)(A)
makes the civil and criminal laws of each adjacent State
applicable to “that portion of the subsoil and seabed of the
outer Continental Shelf, and artificial islands and fixed
structures erected thereon, which would be within the
area of the State if its boundaries were extended seaward
to the outer margin of the outer Continental Shelf.” Sec-
tion 1333(b), the provision involved in this case, makes
LHWCA workers’ compensation benefits available for the
“disability or death of an employee resulting from any
injury occurring as the result of operations conducted on
the outer Continental Shelf ” for the purpose of extracting
its natural resources.
   The question before us is the scope of coverage under
§1333(b). The parties agree that §1333(b) covers employ-
ees, such as oil rig and drilling platform workers, who
are injured while working directly on the OCS to extract
its natural resources. They disagree, however, whether
employees who are involved in extraction operations but
who are injured beyond the OCS are also covered under
the OCSLA. This dispute focuses on the meaning of the
phrase “any injury occurring as the result of operations
conducted on the outer Continental Shelf” in §1333(b).
   The Courts of Appeals have offered competing interpre-
tations. In Curtis v. Schlumberger Offshore Service, Inc.,
849 F. 2d, at 811, the Third Circuit held that, because
Congress intended LHWCA coverage to be expansive,
§1333(b) extends to all injuries that would not have oc-
curred “but for” operations on the OCS. The Third Circuit
thus concluded that an employee who worked on a semi-
submersible drill rig, but who was killed in a car accident
on the way to the helicopter that was to fly him to that rig,
                   Cite as: 565 U. S. ____ (2012)                 5

                        Opinion of the Court

was eligible for §1333(b) benefits. Id., at 806, 811. As the
Third Circuit summarized, “ ‘But for’ [Curtis’] travelling to
[his drill rig] for the purpose of conducting ‘operations’
within §1333(b), employee Curtis would not have sus-
tained injuries in the automobile accident.” Id., at 811.
   In Mills v. Director, supra, the Fifth Circuit, sitting en
banc, adopted a narrower interpretation of §1333(b). The
court concluded that Congress intended to establish “a
bright-line geographic boundary for §1333(b) coverage,”
and held that §1333(b) extends coverage only to employees
engaged in OCS extractive activities who “suffer injury or
death on an OCS platform or the waters above the OCS.”
Id., at 362. Applying its “situs-of-injury” test, the Fifth
Circuit held that a welder who was injured on land during
the construction of an offshore oil platform was not eligible
for §1333(b) benefits. Id., at 357, 362.
   In the case below, the Ninth Circuit rejected the Fifth
Circuit’s “situs-of-injury” requirement as unsupported by
the text of §1333(b), and the Third Circuit’s “but for” test
as too broad to be consistent with Congress’ intent. 604
F. 3d, at 1137, 1139. Instead, the Ninth Circuit adopted a
third interpretation of §1333(b), holding that a “claimant
must establish a substantial nexus between the injury and
extractive operations on the shelf” to be eligible for
§1333(b) benefits. Id., at 1139. “To meet the standard,”
the Ninth Circuit explained, “the claimant must show that
the work performed directly furthers outer continental
shelf operations and is in the regular course of such opera-
tions.” Ibid.
   The Solicitor General suggests yet a fourth interpreta-
tion of §1333(b).1 This interpretation would extend cover-

——————
  1 The Director, Office of Workers’ Compensation Programs, United
States Department of Labor, is a respondent in this case because the
Director administers the OCSLA workers’ compensation scheme
established by §1333(b).
6   PACIFIC OPERATORS OFFSHORE, LLP v. VALLADOLID

                     Opinion of the Court

age to two categories of injuries: (1) all on-OCS injuries
suffered by employees of companies engaged in resource
extraction on the OCS; and (2) the off-OCS injuries of
those employees who spend a substantial portion of their
worktime on the OCS engaging in extractive operations.
Brief for Federal Respondent 32–33. According to the
Solicitor General, this test would provide §1333(b) cover-
age for off-OCS injuries only to those employees whose
duties contribute to operations on the OCS and who per-
form work on the OCS itself that is substantial in both
duration and nature. Id., at 35.
                             III
  Pacific argues that the Fifth Circuit’s “situs-of-injury”
test presents the best interpretation of §1333(b). The crux
of Pacific’s argument is that off-OCS injuries cannot be
“the result of operations conducted on the outer Continen-
tal Shelf ” for purposes of §1333(b). Pacific asserts that
because Valladolid was injured on dry land, his death did
not occur as the result of extraction operations conducted
on the OCS, and therefore respondent is ineligible for
LHWCA workers’ compensation benefits. We disagree.
                              A
  The OCSLA extends the provisions of the LHWCA to
the “disability or death of an employee resulting from any
injury occurring as the result of operations conducted on
the outer Continental Shelf.” §1333(b). Contrary to the
view of Pacific and the Fifth Circuit, nothing in that lan-
guage suggests that the injury to the employee must occur
on the OCS. Section 1333(b) states only two require-
ments: The extractive operations must be “conducted on
the outer Continental Shelf,” and the employee’s injury
must occur “as the result of ” those operations.
  Despite the lack of a textual “situs-of-injury” require-
ment in §1333(b), Pacific argues that it is logically impos-
                      Cite as: 565 U. S. ____ (2012)                     7

                          Opinion of the Court

sible for an off-OCS employee to be injured “as the result
of ” on-OCS operations. Pacific offers no basis for this
assertion, and we find none. Indeed, given that many
OCS platforms are physically connected to onshore pro-
cessing facilities via oil and gas pipelines, it is not difficult
to imagine an accident occurring on an OCS platform that
could injure employees located off the OCS.
   Moreover, if, as Pacific suggests, the purpose of §1333(b)
was to geographically limit the extension of LHWCA
coverage to injuries that occurred on the OCS, Congress
could easily have achieved that goal by omitting the fol-
lowing six words in §1333(b)’s text: “as the result of opera-
tions conducted.” Had Congress done so, the statute
would extend LHWCA coverage to the “disability or death
of an employee resulting from any injury occurring on the
outer Continental Shelf.” But that is not the text of the
statute Congress enacted.
   Pacific also argues that, because all of §1333(b)’s neigh-
boring subsections contain specific situs limitations, we
should infer that Congress intended to include a situs-of-
injury requirement in §1333(b). See, e.g., §1333(a)(2)(A)
(adopting the civil and criminal laws of the adjacent State
as federal law “for that portion of the subsoil and seabed of
the outer Continental Shelf, and artificial islands and
fixed structures erected thereon, which would be within
the area of the State if its boundaries were extended sea-
ward to the outer margin of the outer Continental Shelf ”).2
——————
   2 See also 43 U. S. C. §1333(a)(1) (extending the Constitution and

federal laws of civil and political jurisdiction “to the subsoil and seabed
of the outer Continental Shelf and to all artificial islands, and all in-
stallations and other devices permanently or temporarily attached to
the seabed, which may be erected thereon for the purpose of exploring
for, developing, or producing resources therefrom, or any such installa-
tion or other device (other than a ship or vessel) for the purpose of
transporting such resources, to the same extent as if the outer Conti-
nental Shelf were an area of exclusive Federal jurisdiction located
within a State”); §1333(c) (making the National Labor Relations Act
8     PACIFIC OPERATORS OFFSHORE, LLP v. VALLADOLID

                          Opinion of the Court

But our usual practice is to make the opposite inference.
Russello v. United States, 464 U. S. 16, 23 (1983) (“Where
Congress includes particular language in one section of a
statute but omits it in another section of the same Act, it
is generally presumed that Congress acts intentionally
and purposely in the disparate inclusion or exclusion”
(alteration and internal quotation marks omitted)). Con-
gress’ decision to specify, in scrupulous detail, exactly
where the other subsections of §1333 apply, but to include
no similar restriction on injuries in §1333(b), convinces us
that Congress did not intend §1333(b) to apply only to
injuries suffered on the OCS. Rather, §1333(b) extends
LHWCA workers’ compensation coverage to any employee
injury, regardless of where it happens, as long as it occurs
“as the result of operations conducted on the outer Conti-
nental Shelf.”
  Pacific argues that this conclusion is foreclosed by lan-
guage in Herb’s Welding, Inc. v. Gray, 470 U. S. 414
(1985), and Offshore Logistics, Inc. v. Tallentire, 477 U. S.
207 (1986); but neither of those cases held that §1333(b)
extends only to injuries that occur on the OCS. In Herb’s
Welding, this Court considered whether an oil platform
welder, who worked both within the territorial waters of
Louisiana and on the OCS, was covered under the
——————
applicable to any unfair labor act “occurring upon any artificial island,
installation, or other device referred to in subsection (a) of this sec-
tion”); §1333(d)(1) (granting the Coast Guard enforcement authority
“on the artificial islands, installations, and other devices referred to in
subsection (a) of this section or on the waters adjacent thereto”);
§1333(d)(2) (granting the Coast Guard authority to mark “any artificial
island, installation, or other device referred to in subsection (a) of this
section” for the protection of navigation); §1333(e) (granting the Army
authority to prevent the obstruction of access “to the artificial islands,
installations, and other devices referred to in subsection (a) of this
section”); §1333(f) (saving clause applying “to the subsoil and seabed of
the outer Continental Shelf and the artificial islands, installations, and
other devices referred to in subsection (a) of this section”).
                  Cite as: 565 U. S. ____ (2012)            9

                      Opinion of the Court

LHWCA after suffering an injury in the waters of Louisi-
ana. 470 U. S., at 416–417. The Court explicitly declined
to address whether the employee was eligible for workers’
compensation benefits under §1333(b) because that ques-
tion was neither passed upon by the Court of Appeals nor
fully briefed and argued before this Court. Id., at 426,
n. 12. Although the Court acknowledged that an employee
might walk in and out of workers’ compensation coverage
during his employment due to the “explicit geographic
limitation to the [OCSLA’s] incorporation of the LHWCA,”
id., at 427, the exact meaning of that statement is unclear.
We cannot ascertain whether the comment was a refer-
ence to §1333(b)’s explicit situs-of-operations requirement,
as respondents suggest, or the recognition of an implicit
situs-of-injury requirement, as Pacific argues. In any
event, the ambiguous comment was made without analy-
sis in dicta and does not control this case.
   The same is true of the Court’s opinion in Offshore
Logistics. In that case, the Court considered whether the
widows of oil platform workers who were killed when their
helicopter crashed into the high seas could file wrongful-
death suits under Louisiana law. In the Court’s analysis
of §1333, it stated, “Congress determined that the general
scope of OCSLA’s coverage . . . would be determined prin-
cipally by locale, not by the status of the individual injured
or killed.” 477 U. S., at 219–220 (citing the situs require-
ment in §1333(a)(2)(A)). In a footnote, the Court com-
mented: “Only one provision of OCSLA superimposes a
status requirement on the otherwise determinative
OCSLA situs requirement; §1333(b) makes compensation
for the death or injury of an ‘employee’ resulting from
certain operations on the Outer Continental Shelf payable
under the [LHWCA].” Ibid., n. 2. These comments about
the scope of the OCSLA’s coverage and its determinative
“situs requirement” do not provide definitive evidence that
§1333(b) applies only to injuries that occur on the OCS.
10   PACIFIC OPERATORS OFFSHORE, LLP v. VALLADOLID

                     Opinion of the Court

As in Herb’s Welding, it is unclear whether the statement
in the Offshore Logistics footnote regarding §1333(b) was
referring to the explicit situs-of-operations requirement or
to an implicit situs-of-injury requirement. Moreover, the
entire footnote is dictum because, as the Court explicitly
stated, §1333(b) had no bearing on the case. 470 U. S., at
219–220.
  Finally, Pacific argues that including off-OCS injuries
within the scope of the workers’ compensation coverage
created by §1333(b) runs counter to Congress’ intent in
drafting the OCSLA. According to Pacific, Congress in-
tended to create a uniform OCS compensation scheme that
both filled the jurisdictional voids and eliminated juris-
dictional overlaps between existing state and federal pro-
grams. Pacific points out that, without a situs-of-injury
requirement to narrow the scope of §1333(b), an off-OCS
worker could be eligible for both state and federal workers’
compensation coverage.
    There is no indication in the text, however, that the
OCSLA excludes OCS workers from LHWCA coverage
when they are also eligible for state benefits. To the con-
trary, the LHWCA workers’ compensation scheme incor-
porated by the OCSLA explicitly anticipates that injured
employees might be eligible for both state and federal
benefits. An offsetting provision in the LHWCA provides
that “any amounts paid to an employee for the same in-
jury, disability, or death for which benefits are claimed
under [the LHWCA] pursuant to any other workers’ com-
pensation law or [the Jones Act] shall be credited against
any liability imposed by [the LHWCA].” 33 U. S. C.
§903(e). This provision, in addition to the lack of any
textual support for Pacific’s argument, convinces us that
Congress did not limit the scope of 43 U. S. C. §1333(b)’s
coverage to only those geographic areas where state work-
ers’ compensation schemes do not apply.
                 Cite as: 565 U. S. ____ (2012)           11

                     Opinion of the Court

                               B
   Pacific also offers an alternative argument derived from
the interaction of §1333(b) and a provision of the LHWCA.
Specifically, Pacific argues that because the LHWCA
contains an explicit situs-of-injury requirement, see 33
U. S. C. §903(a) (providing benefits only for injuries occur-
ring “upon the navigable waters” of the United States),
and because 43 U. S. C. §1333(b) extends the LHWCA
workers’ compensation scheme to the OCS, §1333(b) in-
corporates the strict LHWCA situs-of-injury requirement
from §903(a). According to Pacific, the words “occurring as
the result of operations” in §1333(b) impose a status re-
quirement in addition to the imported LHWCA situs-of-
injury requirement, with the result that employees who
are injured on the OCS, but whose jobs are not related to
extractive operations, are excluded from the workers’
compensation coverage created by §1333(b). Thus, an
accountant who is injured on a field trip to the drilling
platform would be ineligible under §1333(b) despite being
an employee who is injured on the OCS.
   Although this alternative argument has the advantage
of assigning some meaning to the words “occurring as the
result of operations” in §1333(b), we still find it unpersua-
sive. First, it is unlikely that Congress intended to impose
a situs-of-injury requirement in §1333(b) through such a
nonintuitive and convoluted combination of two separate
legislative Acts. As we have already noted, creating an
express situs-of-injury requirement in the text of §1333(b)
would have been simple. Second, combining the §1333(b)
definition of “United States” with the LHWCA situs-of-
injury requirement in 33 U. S. C. §903(a) would result in
an OCS workers’ compensation scheme that applies only
to the seabed of the OCS and to any artificial islands and
fixed structures thereon. See 43 U. S. C. §1333(b)(3)
(stating that “the term ‘United States’ when used in a
geographical sense includes the outer Continental Shelf
12   PACIFIC OPERATORS OFFSHORE, LLP v. VALLADOLID

                     Opinion of the Court

and artificial islands and fixed structures thereon”).
Pacific concedes that this scheme would exclude the navi-
gable waters above the shelf, including the waters imme-
diately adjacent to any drilling platforms. Consequently,
under Pacific’s view, even employees on a crew ship im-
mediately adjacent to an OCS platform who are injured
during a platform explosion would be excluded from
§1333(b) coverage. That view cannot be squared with the
text of the statute, which applies to “any injury occurring
as the result of operations conducted” on the OCS.
                             C
   Pacific also makes several policy arguments in favor of
a situs-of-injury requirement, but policy concerns cannot
justify an interpretation of §1333(b) that is inconsistent
with the text of the OCSLA. “[I]f Congress’ coverage
decisions are mistaken as a matter of policy, it is for Con-
gress to change them. We should not legislate for them.”
Herb’s Welding, 470 U. S., at 427. The language of
§1333(b) simply does not support a categorical exclusion
of injuries that occur beyond the OCS.
                             IV
   The Solicitor General urges us to adopt a status-based
inquiry that applies one test to on-OCS injuries and a
different test to off-OCS injuries. Specifically, the Gov-
ernment proposes that when a worker is injured on the
OCS, he is eligible for workers’ compensation benefits if he
is employed by a company engaged in extractive opera-
tions on the OCS. But if the employee is injured off the
OCS, the employee will be covered only if his “duties
contribute to operations” on the OCS and if he performs
“work on the [OCS] itself that is substantial in terms of
both its duration and nature.” Brief for Federal Respond-
ent 35. This approach is derived from our decision in
Chandris, Inc. v. Latsis, 515 U. S. 347 (1995) (establishing
                 Cite as: 565 U. S. ____ (2012)           13

                     Opinion of the Court

criteria by which an employee qualifies as a “seaman”
under the Jones Act), and might well have merit as legis-
lation. But it has no basis in the text of the OCSLA as
presently enacted. The “occurring as the result of opera-
tions” language in §1333(b) plainly suggests causation.
Although the Government asserts that a status-based test
would be preferable to a causation-based test, we cannot
ignore the language enacted by Congress.
   The Third Circuit’s “but for” test is nominally based on
causation, but it is also incompatible with §1333(b). Tak-
en to its logical conclusion, the “but for” test would extend
workers’ compensation coverage to all employees of a
business engaged in the extraction of natural resources
from the OCS, no matter where those employees work or
what they are doing when they are injured. This test
could reasonably be interpreted to cover land-based office
employees whose jobs have virtually nothing to do with
extractive operations on the OCS. Because Congress ex-
tended LHWCA coverage only to injuries “occurring as
the result of operations conducted on the outer Continen-
tal Shelf,” we think that §1333(b) should be interpreted in
a manner that focuses on injuries that result from those
“operations.” This view is consistent with our past treat-
ment of similar language in other contexts. In Holmes v.
Securities Investor Protection Corporation, 503 U. S. 258
(1992), we considered a provision of the Racketeer Influ-
enced and Corrupt Organizations Act that provided a
cause of action to “[a]ny person injured in his business
or property by reason of a violation of section 1962.” 18
U. S. C. §1964(c) (emphasis added). We rejected a “but
for” interpretation, stating that such a construction was
“hardly compelled” and that it was highly unlikely that
Congress intended to allow all factually injured plaintiffs
to recover. 503 U. S., at 265–266. Instead, we adopted a
proximate-cause standard consistent with our prior inter-
pretation of the same language in the Sherman and Clay-
14   PACIFIC OPERATORS OFFSHORE, LLP v. VALLADOLID

                      Opinion of the Court

ton Acts. Id., at 267–268. Similarly, 43 U. S. C. §1333(b)’s
language hardly compels the Third Circuit’s expansive
“but for” interpretation.
   Accordingly, we conclude that the Ninth Circuit’s
 “substantial-nexus” test is more faithful to the text of
§1333(b). We understand the Ninth Circuit’s test to require
the injured employee to establish a significant causal link
between the injury that he suffered and his employer’s on-
OCS operations conducted for the purpose of extracting
natural resources from the OCS.
   Although the Ninth Circuit’s test may not be the easiest
to administer, it best reflects the text of §1333(b), which
establishes neither a situs-of-injury nor a “but for” test.
We are confident that ALJs and courts will be able to
determine whether an injured employee has established a
significant causal link between the injury he suffered and
his employer’s on-OCS extractive operations. Although we
expect that employees injured while performing tasks on
the OCS will regularly satisfy the test, whether an em-
ployee injured while performing an off-OCS task quali-
fies—like Valladolid, who died while tasked with onshore
scrap metal consolidation—is a question that will depend
on the individual circumstances of each case. The Ninth
Circuit remanded the case for the Benefits Review Board
to apply the “substantial-nexus” test in the first instance,
and we agree with that disposition.
   The judgment is affirmed, and the case is remanded to
the Court of Appeals for further proceedings consistent
with this opinion.
                                             It is so ordered.
                 Cite as: 565 U. S. ____ (2012)           1

                     Opinion of SCALIA, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 10–507
                         _________________


    PACIFIC OPERATORS OFFSHORE, LLP, ET AL., 

      PETITIONERS v. LUISA L. VALLADOLID 

                     ET AL. 


 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                      [January 11, 2012]


  JUSTICE SCALIA, with whom JUSTICE ALITO joins, con-
curring in part and concurring in the judgment.
  I join the Court’s judgment that the Ninth Circuit prop-
erly remanded this case to the Benefits Review Board,
and I agree with almost all of the Court’s opinion. My
disagreement is limited to the last two substantive para-
graphs of Part IV, which endorse the Ninth Circuit’s
“substantial-nexus” test for determining the scope of cover-
age under 43 U. S. C. §1333(b). The Court indulges in con-
siderable understatement when it acknowledges that this
test “may not be the easiest to administer,” ante, at 14.
“Substantial nexus” is novel legalese with no established
meaning in the present context. I agree with the Court’s
rejection of some of the clearer rules proposed by the
parties—which, though easier to apply, are unmoored
from the text of §1333(b). But if we must adopt an inde-
terminate standard (and the statute’s “as the result of ”
language leaves us no choice) I prefer the devil we know to
the devil of the Ninth Circuit’s imagining. I would hold
that an employee may recover under §1333(b) if his injury
was proximately caused by operations on the Outer Conti-
nental Shelf (OCS).
  The term “proximate cause” is “shorthand for a concept:
Injuries have countless causes, and not all should give rise
2      PACIFIC OPERATORS OFFSHORE, LLP v. VALLADOLID

                         Opinion of SCALIA, J.

to legal liability.” CSX Transp., Inc. v. McBride, 564 U. S.
___, ___ (2011) (slip op., at 5). Life is too short to pursue
every event to its most remote, “but-for,” consequences,
and the doctrine of proximate cause provides a rough
guide for courts in cutting off otherwise endless chains of
cause-and-effect. See Holmes v. Securities Investor Protec-
tion Corporation, 503 U. S. 258, 287 (1992) (SCALIA, J.,
concurring in judgment). Thus, as the Court notes in
rejecting the Third Circuit’s “but for” test for §1333(b)
coverage, we have interpreted statutes with language
similar to §1333(b) as prescribing a proximate-cause
standard. See ante, at 13–14.
   Although the doctrine of proximate cause is rooted in
tort law and most commonly applied in negligence actions,
it can also provide a useful guide in no-fault compensation
schemes like this one. In Brown v. Gardner, 513 U. S.
115, 119 (1994), we considered a no-fault veterans’ com-
pensation statute covering injuries that occurred “as the
result of ” medical treatment (precisely the language at
issue here); we suggested that the requisite “causal con-
nection” between the injury and medical treatment may
be “limited to proximate causation so as to narrow the
class of compensable cases . . . by eliminating remote conse-
quences.” Similarly, some state workers’ compensation
laws use the concept of proximate cause to determine
entitlement. See, e.g., Ex parte Patton, __ So. 3d __, __
(Ala. 2011); Marandino v. Prometheus Pharmacy, 294
Conn. 564, 591, 986 A. 2d 1023, 1041 (2010); Grant v.
Grant Textiles, 372 S. C. 196, 201, 641 S. E. 2d 869, 871
(2007). Indeed, the statutory law of California, where Mr.
Valladolid died while at work, limits workers’ compensa-
tion liability to cases “[w]here the injury is proximately
caused by the employment, either with or without negli-
gence.” Cal. Lab. Code Ann. §3600(a)(3) (West 2011).* I
——————
    * Strange to say, the California Supreme Court has held that this
                     Cite as: 565 U. S. ____ (2012)                    3

                         Opinion of SCALIA, J.

see no reason why the scope of 43 U. S. C. §1333(b) could
not similarly be cabined by the familiar limits of proxi-
mate causation.
   To be sure, proximate cause is an imperfect legal doc-
trine; I have no illusions that its tenets are easy to de-
scribe or straightforward to apply. Judicial opinions do
not provide a uniform formulation of the test, and border-
line cases are rarely clear. But “it is often easier to dis-
parage the product of centuries of common law than to
devise a plausible substitute.” McBride, 564 U. S., at ___
(ROBERTS, C. J., dissenting) (slip op., at 2–3). Unlike the
substantial-nexus test, proximate cause provides a “vo-
cabulary” for answering questions like the one raised by
the facts of this case. It may be productive, for example, to
consider whether the injury was “within the scope of the
risk” created by OCS operations, or whether some “super-
seding or intervening cause” exists. Id., at ___ (slip op., at
15). In addition to that vocabulary, precedents on proxi-
mate cause “furnish illustrations of situations which
judicious men upon careful consideration have adjudged to
be on one side of the line or the other.” Exxon Co., U. S. A.
v. Sofec, Inc., 517 U. S. 830, 839 (1996) (internal quotation
marks omitted).
   “Substantial nexus,” by contrast, is an indeterminate
phrase that lacks all pedigree. Our case law has used it as
a term of art in only one context, first appearing in Justice
Blackmun’s opinion for the Court in Complete Auto Trans-

——————
unmistakable term-of-art reference to a rule found in the common law
of torts does not establish a rule “identical to that found in the common
law of torts,” but merely “elaborat[es] the general requirement that the
injury arise out of the employment.” LaTourette v. Workers’ Compensa-
tion App. Bd., 17 Cal. 4th 644, 651, n. 1, 951 P. 2d 1184, 1187, n. 1
(1998) (internal quotation marks omitted). Perhaps (who knows?) later
California Supreme Court cases will “clarify” this general requirement
by saying that it requires a “substantial nexoos” between the employ-
ment and the injury.
4   PACIFIC OPERATORS OFFSHORE, LLP v. VALLADOLID

                     Opinion of SCALIA, J.

it, Inc. v. Brady, 430 U. S. 274, 279 (1977): We sustain
state taxes against Commerce Clause challenges if they
are, inter alia, “applied to an activity with a substantial
nexus with the taxing State.” Oklahoma Tax Comm’n v.
Jefferson Lines, Inc., 514 U. S. 175, 183 (1995) (emphasis
added; internal quotation marks omitted). “[S]uch a nexus
is established when the taxpayer ‘avails itself of the sub-
stantial privilege of carrying on business’ in that jurisdic-
tion.” Polar Tankers, Inc. v. City of Valdez, 557 U. S. 1, 11
(2009). That clarification—and any further clarification in
the Commerce Clause context—will not be remotely help-
ful to lower courts attempting to apply the substantial-
nexus test in the very different legal context of workers’
compensation under §1333(b). In this latter context, I
assume the Court means by “substantial nexus” a sub-
stantial causal nexus—since §1333(b)’s “as the result of ”
language “plainly suggests causation,” ante, at 13. Like
the word “nexus” itself, the definition of “substantial
nexus” in our state-tax cases does not require any causal
relationship whatsoever. The proximate-cause test, by
comparison, represents a much more natural interpreta-
tion of a statute that turns on causation.
   Does the Court mean to establish, by the novel “sub-
stantial [causal] nexus” test, a new tertium quid of causal-
ity—somewhere between but-for causality and proximate
cause? One might think so, since there is no other sensi-
ble reason to (1) reject but-for cause, (2) say nothing about
the natural alternative (proximate cause), and (3) embrace
the “substantial [causal] nexus” novelty. On the other
hand, the Court’s opinion suggests at least some connec-
tion (that is to say, in the Court’s favored lawspeak, some
“nexus”) between the proximate-cause standard and the
substantial-nexus test, since it cites one of our proximate-
cause cases just before concluding that “[a]ccordingly, . . .
the Ninth Circuit’s ‘substantial-nexus’ test is more faithful
to the text of §1333(b)” than the Third Circuit’s but-for
                  Cite as: 565 U. S. ____ (2012)             5

                      Opinion of SCALIA, J.

test. Ante, at 13–14. In the opinion below, moreover, the
Ninth Circuit purported to endorse the Fifth Circuit’s pre-
1989 case law, which required “ ‘ that the claimant show a
nexus . . . similar to the proximate cause test in tort law.’ ”
604 F. 3d 1126, 1140 (CA9 2010) (quoting Mills v. Director,
Office of Workers’ Compensation Programs, 846 F. 2d
1013, 1015 (CA5 1988), rev’d en banc, 877 F. 2d 356
(1989)). Who knows whether this is a tertium quid or not?
The Court has given us a new test whose contours are
entirely undescribed, and which has nothing to be said for
it except that it will add complexity to the law and litiga-
tion to the courts.
   Finally, I must note an additional uncertainty (or else a
peculiarity) that the Court’s opinion creates: The statutory
text at issue requires compensation for “disability or death
of an employee resulting from any injury occurring as the
result of operations conducted on the outer Continental
Shelf . . . .” §1333(b) (emphasis added). Before today,
I would have thought it clear that courts must apply
proximate-cause analysis to the “resulting from” provision;
but that would seem quite peculiar if (as the Court holds
today) we apply substantial-nexus analysis to the neigh-
boring “occurring as the result of ” provision. Surely both
phrases express the same concept. What a tangled web we
weave.
   I would affirm the Ninth Circuit’s judgment to remand
the case to the Benefits Review Board, but with instruc-
tions to apply a proximate-cause test.